*636Dissenting Opinion by
Judge Doyle:
I respectfully dissent.
Claimant was found ineligible for benefits pursuant to Section 401(d)(1) of the Unemployment Compensation Law (Law), Act of December 5, 1936, Second Ex. Sess., PL. (1937) 2897, as amended, 43 PS. §801(d)(l), which provides that “[compensation shall be payable to any employee who is or becomes unemployed, and who . . . (d)(1) [i]s able to work and available for suitable work. . . .” Claimant here has conceded that he was unavailable for work during his period of incarceration; whether he was at fault for his unavailability is simply not relevant for purposes of Section 401(d)(1).
The fault of a claimant becomes relevant when determining the cause of unemployment under Section 3 of the Law, 43 PS. §752. In the two cases cited by the majority, Smith v. Unemployment Compensation Board of Review, 29 Pa. Commonwealth Ct. 292, 370 A.2d 822 (1977) and Mulqueen v. Unemployment Compensation Board of Review, 48 Pa. Commonwealth Ct. 381, 409 A.2d 958 (1980), the claimant in each case became unemployed due to his incarceration. Thus, it was necessary to determine the fault for the incarceration to determine whether claimant became “unemployed through no fault of [his] own” as required under Section 3 of the Law. In the. present case, Claimant was unemployed and receiving benefits at the time he was incarcerated. Since his incarceration did not cause his unemployment, Section 3 of the Law was not at issue.
In addition, I can find no meaningful distinction between the present case and other cases in which benefits have been denied under 401(d)(1) because of claimants unavailability due to physical disability or other circumstances beyond his control. See, e.g., McCurdy v. Unemployment Compensation Board of Review, 65 Pa. Commonwealth Ct. 503, 442 A.2d 1230 *637(1982) (claimant suffering from undiagnosed periods of unconsciousness); Roman v. Unemployment Compensation Board of Review, 51 Pa. Commonwealth Ct. 44, 413 A.2d 775 (1980) (claimant obligated , to care for sick child); Unemployment Compensation Board of Review v. Smith, 25 Pa. Commonwealth Ct. 471, 360 A.2d 833 (1976) (claimant suffering from arthritis and peptic ulcer).
While the majority acknowledges that the Unemployment Compensation Law was not intended to provide health and disability insurance for one who is unable to work due to illness, Genetin v. Unemployment Compensation Board of Review, 499 Pa. 125, 451 A.2d 1353 (1982); McCurdy, the majority’s holding, taken to its logical conclusion, would require the Law to provide such insurance—not only for illness, but also for tortious conduct of third parties, and for any other event by which the claimant, through no fault of his own, becomes unavailable for work.